Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/7/21 is acknowledged.  Claims 1-3 and 5-20 are pending.  Claim 20 has been withdrawn.  Claim 4 has been canceled.  Claims 1, 3, 5, 6, 8, 10, 11, 17, and 19 have been amended.  Claims 1-3 and 5-19 are under consideration. 

Objections Withdrawn
The objections Claims 3, 8, 10, 16 and 17 are withdrawn in view of the amended claims.

Rejections Withdrawn
The rejection of Claims 10, 11, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lauten et al. (US. 2014/0107047) in view of Fabris et al. (EP 2087894 A1). 
Lauten et al. teach aqueous compositions comprising at least one active compound, including polyphenols and vitamin C, and at least one hydrotrope (e.g. abstract; paragraph 0027).  Lauten et al. exemplify a composition comprising 0.27% baicalin, 2.7% caffeine and 2.7% niacinamide (i.e. hydrotropes), and 46.78% water (i.e. carrier), based on the total weight of the 
Lauten et al. do not teach the inclusion of the polydatin.  This is made up for by the teachings of Fabris et al. 
Fabris et al. teach the antioxidant properties of piceid (i.e. polydatin) and resveratrol (e.g. abstract).  Fabris et al. teach that the composition may include skin protective oils, emulsions, suspensions, creams and ointments for preventing oxidative and photooxidative damage caused by lengthy exposure to the sun, whose ultraviolet radiation is known to be the cause of free radical formation (e.g. paragraph 0025; Claim 3). Fabris et al. teach that the active is present at 0.0001-1 mg/mL (i.e. 0.0001-0.1 %) (e.g. paragraph 0026 and claim 5). Among other benefits, Fabris et al. teach that in the skin irradiated with UV, cholesterol undergoes oxidation with the formation of the corresponding epoxide (5α,6α-epoxy-colestan-3β-ol) through a radical mechanism; the formation of cholesterol epoxide and therefore the risk of important tumors can be prevented by the action of piceid and resveratrol in derma-protective formulations thanks to their capacity in blocking the action of free radicals.
Regarding Claims 1-3, 5, 6 and 19, it would have been obvious to one of ordinary skill in the art at the time of filing to include the polydatin (piceid) of Fabris et al. in the composition of Lauten et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are indicated as treatment compositions, and one of ordinary skill would have been motivated in 
In addition, regarding the limitation, “provides full spectrum protection from ultraviolet radiation (UV), visible light, and infrared radiation (IR)”, as the claimed (a), (b), (c), and (d) are taught by Lauten et al. and Fabris et al. as described supra, in amounts which fall within the claimed ranges, the outcome of full spectrum protection from ultraviolet radiation (UV), visible light, and infrared radiation (IR) would necessarily occur. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 7-11, Lauten et al. further exemplify compositions comprising 0.29% glyceryl stearate and 10% PEG-4 (e.g. Example 3.1 and 3.2).  While there is not a single example comprising both of the claimed components (i.e. a combination of a polyol ester and an ethylene glycol polymer), the ingredients are included in the only two working examples provided.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  

Regarding Claim 14, Lauten et al. teach that the composition comprises water and organic solvent (e.g. paragraph 0035, 0036, 0040; Examples). 
Regarding Claim 16, Lauten et al. teach the inclusion of silicones (e.g. paragraph 0035).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauten et al. (US. 2014/0107047) in view of Fabris et al. (EP 2087894 A1) as applied to claims 1-3, 5-16 and 19 above, and further in view of Dimethicone (<https://www.truthinaging.com/ingredients /dimethicone>. available 2/10/09; accessed 2/14/20). 
Regarding Claims 1-3, 5-16 and 19, the teachings of Lauten et al. and Fabris et al. are described supra.  Lauten et al. teach the inclusion of silicones (e.g. paragraph 0035), but do not teach the inclusion of a silicone as described in claims 17 and 18  This is made up for by the teachings of Dimethicone.
Dimethicone teaches that dimethicone, polydimethylsiloxane, functions as a skin protectant and prevents water loss by forming a barrier on the skin.  It also is easily spreadable, creates a subtle gloss that feels smooth and silky to touch, and can fill in fine lines and wrinkles giving a temporary “plump” look to the skin (e.g. page 1, paragraphs 1 and 2).  It further reduces redness caused by rosacea and can function as an anti-inflammatory and is often used in conjunction with more irritating ingredients (e.g. page 1, paragraph 3). 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,456,343 and claims 1-16 of U.S. Patent No. 10,695,278. Although the claims at issue are not identical, they are not patentably distinct from each other because they all require a composition comprising; (a) baicalin; (b) polydatin; and a cosmetically acceptable carrier. Dependent claims require emulsifiers, UV filters, skin active ingredients, and dimethicone. 

Response to Arguments and Declaration under 1.132
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 7 and in the Declaration of Zhi Pan that the claimed combination polydatin with baicalin resulted in an unexpected level of protection against all three of IR radiation, visible light, and UV radiation.  This is not found persuasive.  First, Applicant has not compared to the closest prior art. Lauten et al. also teach and exemplify the combination of an antioxidant and baicalin and teach that their inventive compositions produce synergistic antioxidant activity (e.g. paragraph 0002, 0003 and 0052). It is unclear if the results are attributable to the presences of the specific antioxidants as claimed, or, for example, the antioxidant of Lauten would provide similar results. Lauten et al. teach that UV exposure accelerates skin aging by producing free radicals, and their inventive compositions produce synergistic antioxidant activity (i.e. provides full spectrum protection from UV radiation, visible light, and IR radiation) (e.g. paragraph 0002, 0003 and 0052).  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)).  In addition, Applicant has provided data for a single concentration while the claims are still much broader.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/            Primary Examiner, Art Unit 1619